On the courts own motion, its decision dated January 2, 1975 is amended by adding thereto the following: In our, opinion, the respondent Judge would have been well advised to reserve decision on the motion to-suppress to afford the District Attorney an opportunity on the trial,to establish the admissibility of the seized photographs, etc. Under the circumstances, We assume that, if a motion for reargument be made in the County Court, it will he granted to the extent herein indicated. (Motta, P. J., Hopkins, Cohalan, Christ and Shapiro, JJ., concur.